
	

113 HR 1272 IH: Maple Tapping Access Program Act
U.S. House of Representatives
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1272
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2013
			Mr. Welch (for
			 himself, Mr. Courtney, and
			 Mr. Owens) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To support State and tribal government efforts to promote
		  research and education related to maple syrup production, natural resource
		  sustainability in the maple syrup industry, market promotion of maple products,
		  and greater access to lands containing maple trees for maple-sugaring
		  activities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Maple Tapping Access Program
			 Act.
		2.Acer access and
			 development program
			(a)Grants
			 authorizedThe Secretary of
			 Agriculture may make grants to States, tribal governments, and research
			 institutions to support the efforts of such States, tribal governments, and
			 research institutions to promote the domestic maple syrup industry through the
			 following activities:
				(1)Promotion of research and education related
			 to maple syrup production.
				(2)Promotion of natural resource
			 sustainability in the maple syrup industry.
				(3)Market promotion for maple syrup and
			 maple-sap products.
				(4)Encouragement of owners and operators of
			 privately-held land containing species of trees in the genus Acer—
					(A)to initiate or expand maple-sugaring
			 activities on the land; or
					(B)to voluntarily make the land available,
			 including by lease or other means, for access by the public for maple-sugaring
			 activities.
					(b)ApplicationIn submitting an application for a grant
			 under this section, a State or tribal government shall include—
				(1)a description of the activities to be
			 supported using the grant funds;
				(2)a description of the benefits that the
			 State or tribal government intends to achieve as a result of engaging in such
			 activities; and
				(3)an estimate of the increase in
			 maple-sugaring activities or maple syrup production that the State or tribal
			 government anticipates will occur as a result of engaging in such
			 activities.
				(c)Rule of
			 constructionNothing in this
			 section shall be construed so as to preempt a State or tribal government law,
			 including a State or tribal government liability law.
			(d)Definition of
			 maple-SugaringIn this
			 section, the term maple-sugaring means the collection of sap
			 from any species of tree in the genus Acer for the purpose of boiling to
			 produce food.
			(e)RegulationsThe Secretary of Agriculture shall
			 promulgate such regulations as are necessary to carry out this section.
			(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $20,000,000 for each of
			 fiscal years 2014 through 2018.
			
